 Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 1 of 28
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                   IN THE UNITED STATES DISTRICT COURT                                April 20, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                             HOUSTON DIVISION

DANTE GORDON, individually and on                §
behalf of all others similarly situated,         §
                                                 §
                       Plaintiff,                §
                                                 §
v.                                               §   CIVIL ACTION NO. 4:19-cv-585
                                                 §
SIG SAUER, INC.,                                 §
                                                 §
                       Defendant.                §
                                                 §

                             MEMORANDUM AND ORDER

       This is a putative class action involving an alleged drop-fire defect in Sig Sauer,

Inc.’s SIG P320 pistol. Sig Sauer’s initial motion to dismiss was granted in part and denied

in part in September 2019. Gordon v. Sig Sauer, Inc., No. H-19-585, 2019 WL 4572799

(S.D. Tex. Sept. 20, 2019). Following that opinion, Dante Gordon filed his Second

Amended Complaint, reasserting claims for violations of the Magnuson-Moss Warranty

Act, breach of an express warranty, breach of the implied warranty of merchantability,

unjust enrichment, fraud by nondisclosure, fraud by misrepresentation, and unconscionable

conduct under the Texas Deceptive Trade Practices Act. (Docket Entry No. 46). The

complaint also splits his proposed class action into four separate subclasses: a nationwide

class based on unconscionable conduct under the Texas Deceptive Trade Practices Act; an

express warranty subclass covering 25 states; an implied warranty subclass covering 24

states and the District of Columbia; and a Texas subclass for all of Gordon’s nonfraud

claims. (Id. at ¶¶ 62–65).
 Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 2 of 28



        In response, Sig Sauer timely filed its second motion to dismiss. (Docket Entry No.

48). It argued that Gordon lacks standing to represent consumers outside Texas; this court

lacks personal jurisdiction over Sig Sauer for any claims without a connection to Texas;

Gordon’s Magnuson-Moss Warranty Act claim fails because Sig Sauer never made an

affirmative promise of defect-free performance; Gordon’s Texas-law claims lack merit

because he pleaded no manifest defect; Sig Sauer had no duty to disclose the alleged

defects; and Sig Sauer made no fraudulent misrepresentations in its marketing campaign.

(Id. at 10–11). Sig Sauer also moved to strike Gordon’s proposed subclasses as overbroad,

impractical, and lacking predominance. (Id. at 6).

        Gordon counters that many of Sig Sauer’s jurisdictional arguments are premature

and should be brought at the class-certification stage. (Docket Entry No. 50 at 4). He

argues that Sig Sauer made multiple assertions of defect-free performance in its marketing

materials that are actionable under the Magnuson-Moss Warranty Act. (Id. at 11). Gordon

also argues that Texas law does not require a defect to manifest before bringing warranty

claims, and Sig Sauer was under a duty to disclose the safety misrepresentations after its

internal testing revealed the drop-fire design defect. (Id. at 12–21).

        Based on the motion and response, the amended pleading, and the applicable law,

Sig Sauer’s motion to dismiss for lack of subject-matter jurisdiction is granted to the extent

that Gordon seeks to represent class members for state-law warranty claims in states other

than Texas. Sig Sauer’s motion to dismiss for lack of personal jurisdiction is denied as

premature. Sig Sauer’s Rule 12(b)(6) motion to dismiss is granted in part and denied in

part:




                                              2
 Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 3 of 28



     •   Sig Sauer’s motion to dismiss Gordon’s Magnuson-Moss Warranty Act claim is
         granted, with prejudice and without leave to amend because amendment would be
         futile;

     •   Sig Sauer’s motion to dismiss Gordon’s fraud-by-nondisclosure claim is granted,
         without prejudice and with leave to amend; and

     •   Sig Sauer’s other motions to dismiss are denied on the present record.

Also, Sig Sauer’s motion to strike Gordon’s allegations of a nationwide class for an

unconscionable-conduct claim under the Texas Deceptive Trade Practices Act is granted.

The reasons for these rulings are set out below.

I.       Background

         The facts of this case are taken from Gordon’s Second Amended Complaint and

accepted as true for the purpose of Sig Sauer’s motion to dismiss. Brand Coupon Network,

L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014). Because the facts of

this case have already been described in the earlier motion to dismiss, this section will

focus on the new details alleged in the Second Amended Complaint. (Docket Entry No.

46); see generally Gordon, 2019 WL 4572799, at *2–4.

         Sig Sauer is a Delaware corporation with its principal place of business in

Portsmouth, New Hampshire. (Docket Entry No. 46 at ¶ 19). It manufactures the SIG

P320 semiautomatic pistol for law-enforcement officials, the U.S. military, and civilians.

(Id. at ¶ 3).

         Dante Gordon is a Texas citizen who purchased a P320 from a retailer in 2014. (Id.

at ¶ 13). Before this purchase, Gordon visited Sig Sauer’s website, where he read that the

P320 “is the most operator focused striker duty pistol on the market today,” and that “the

P320 provides an enhanced level of safety not found in most modern service pistols.” (Id.

at ¶ 14). Gordon watched a Sig Sauer promotional video stating that the P320 was “drop


                                             3
 Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 4 of 28



safe,” and that “[a] striker safety prevents the striker from releasing unless the trigger is

pulled.” (Id.). Gordon also saw a statement on Sig Sauer’s website that “the P320 won’t

fire unless you want it to.” (Id.) Gordon understood these claims as representations and

warranties, asserting that he relied on them before he decided to buy the P320 in September

2014. (Id. at ¶16). According to Gordon, he would not have bought the weapon if he knew

it had a design defect that made it susceptible to drop-fire incidents. (Id.).

       Almost two years after Gordon bought his P320, the military discovered, through

its own internal testing, that the weapon is susceptible to a drop-fire “deficiency.” (Id. at

¶ 28). To rectify the deficiency, Sig Sauer modified the trigger mechanism only on

military-issue P320 pistols. (Id. at ¶¶ 29–30). Because Sig Sauer offered the modification

only to the military, civilians replicated the drop-fire incidents with their own testing

protocols, including those used by the Houston Police Department. (Id. at ¶¶ 31–32).

       Despite its awareness of the design defect since 2014, Sig Sauer did not implement

an upgrade program for civilian pistols until 2017. (Id. at ¶¶ 9, 46–47). This upgrade

program is voluntary, and Gordon has not upgraded his P320. (Id. at ¶ 18, 48). Sig Sauer

did not disclose the P320’s susceptibility to drop-fire incidents in its promotional material

before the upgrade program, which included a statement that the weapon without the

upgrade is “safe in its current condition,” and reiterated that drop-related incidents

“occurred in conditions that appear to be outside of normal testing protocols.” (Id. at ¶ 59).

       At least three police officers have been injured by P320 accidents after drop-fire

incidents. (Id. at ¶¶ 38–41). These incidents occurred in 2017 and 2018. (Id.). But in

2017, the CEO of Sig Sauer stated that the P320 has not had any drop-related incidents in

the United States commercial market. (Id. at ¶ 44).




                                              4
 Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 5 of 28



       Based on these allegations, Gordon now asserts seven claims against Sig Sauer:

violations of the Magnuson-Moss Warranty Act, breach of express warranty, breach of the

implied warranty of merchantability, unjust enrichment, fraud by nondisclosure, fraud by

misrepresentation, and unconscionable conduct under the Texas Deceptive Trade Practices

Act. (Id. at ¶¶ 71–134).

       Gordon also split this class action into four subclasses:

   •   For his unconscionable-conduct claim, Gordon seeks to represent a nationwide
       class of “all persons who purchased a SIG P320 semi-automatic pistol in the United
       States prior to January 1, 2018, in both the full-size and compact versions.” (Id. at
       ¶ 62);

   •   For his Magnuson-Moss Warranty Act and express-warranty subclass, Gordon
       seeks to represent “all Class members who purchased a SIG P320 semi-automatic
       pistol in the states of Alaska, California, Colorado, Delaware, Iowa, Kansas, Maine,
       Minnesota, Missouri, Nebraska, New Hampshire, New Jersey, New York, North
       Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, Texas, Utah, Vermont, Virginia,
       Washington, West Virginia, or Wyoming prior to January 1, 2018.” (Id. at ¶ 63);

   •   For his Magnuson-Moss Warranty Act and implied-warranty of merchantability
       subclass, Gordon seeks to represent “all Class members who purchased a SIG P320
       semi-automatic pistol in Alaska, Arkansas, California, Colorado, Delaware,
       District of Columbia, Hawaii, Indiana, Kansas, Massachusetts, Michigan,
       Minnesota, Montana, Nevada, New Hampshire, New Jersey, North Dakota,
       Oregon, Pennsylvania, Rhode Island, South Dakota, Texas, Utah, Virginia, or
       Wyoming prior to January 1, 2018.” (Id. at ¶ 64); and

   •   For his non-fraud claims subclass, Gordon proposes that it include “all Class
       members who purchased a SIG P320 semi-automatic pistol in Texas prior to
       January 1, 2018.” (Id. at ¶ 65).

       Sig Sauer has now filed its second motion to dismiss Gordon’s claims and strike

his proposed subclasses. (Docket Entry No. 48). Sig Sauer first raises jurisdictional

challenges, arguing that Gordon does not have standing to create multi-state subclasses for

state-law warranty claims without named plaintiffs who suffered injury in any of those

states. (Id. at 4). Sig Sauer then argues that Gordon has failed to state a claim even under



                                             5
 Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 6 of 28



Texas law because Gordon’s P320 never experienced a drop-fire defect, his benefit-of-the-

bargain damages are not compensable, his fraud-by-misrepresentation claim is based on

“mere puffery,” and his fraud-by-nondisclosure claim fails because Sig Sauer was under

no duty to disclose its internal testing results. (Id. at 11–18). Sig Sauer also argues that

Gordon’s proposed subclasses should be stricken because they are overbroad, impractical,

and lack the predominance required by Rule 23. (Id. at 6–10). Finally, Sig Sauer argues

that it is not subject to personal jurisdiction in Texas for class members’ claims with no

connection to Texas. (Id. at 18).

       Each of these claims is addressed in detail below.

II.    The Legal Standards

       A.      The Motion to Dismiss for Lack of Jurisdiction

       “[W]hen, as here, ‘a Rule 12(b)(1) motion is filed in conjunction with other Rule

12 motions, the court should consider the Rule 12(b)(1) jurisdictional attack before

addressing any attack on the merits.’” In re Great Lakes Dredge & Dock Co., 624 F.3d

201, 209 (5th Cir. 2010) (quoting Ramming v. United States, 281 F.3d 158, 161 (5th Cir.

2001)). A claim must be dismissed if the court lacks subject-matter jurisdiction. FED. R.

CIV. P. 12(b)(1). In ruling on a motion to dismiss for lack of subject-matter jurisdiction,

courts may evaluate: (1) the petition alone; (2) the petition supplemented by undisputed

facts evidenced in the record; or (3) the petition supplemented by undisputed facts plus the

court’s resolution of disputed facts. Choice Inc. of Tex. v. Greenstein, 691 F.3d 710, 714

(5th Cir. 2012) (quoting Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981)). The

party invoking jurisdiction has the burden of proving it exists, by a preponderance of the

evidence. See Three Expo Events, L.L.C. v. City of Dall., 907 F.3d 333, 343 (5th Cir. 2018).




                                             6
 Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 7 of 28



       B.      The Motion to Dismiss for Lack of Personal Jurisdiction

       A federal court may exercise personal jurisdiction over a nonresident defendant if

the long-arm statute of the forum state confers personal jurisdiction over that defendant

and exercising jurisdiction is consistent with due process. McFadin v. Gerber, 587 F.3d

753, 759 (5th Cir. 2009); see Delgado v. Reef Resort Ltd., 364 F.3d 642, 644 (5th Cir.

2004). Because the Texas long-arm statute confers jurisdiction to the limits of due process,

“the two-step inquiry collapses into one federal due process analysis.” Johnston v.

Multidata Sys. Int’l Corp., 523 F.3d 602, 609 (5th Cir. 2008).

       Federal due process permits personal jurisdiction over a nonresident defendant with

“minimum contacts” with the forum state, subject to the limit of not offending “traditional

notions of fair play and substantial justice.” Id. Under Rule 12(b)(2), “[w]hen the district

court rules on a motion to dismiss for lack of personal jurisdiction ‘without an evidentiary

hearing, the plaintiff may bear his burden by presenting a prima facie case that personal

jurisdiction is proper.’” Quick Techs., Inc. v. Sage Grp. PLC, 313 F.3d 338, 343 (5th Cir.

2002) (quoting Wilson v. Belin, 20 F.3d 644, 648 (5th Cir. 1994)).              “Proof by a

preponderance of the evidence is not required.” Johnston, 523 F.3d at 609 (citing Bullion

v. Gillespie, 895 F.2d 213, 217 (5th Cir. 1990)). “[U]ncontroverted allegations in the

plaintiff’s complaint must be taken as true, and conflicts between the facts contained in the

parties’ affidavits must be resolved in the plaintiff’s favor for purposes of determining

whether a prima facie case for personal jurisdiction exists.” Id. (quotations omitted). But

the district court is not required “to credit conclusory allegations, even if uncontroverted.”

Panda Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 869 (5th Cir. 2001).




                                              7
 Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 8 of 28



       C.      The Motion to Dismiss for Failure to State a Claim

       Rule 12(b)(6) allows dismissal if a plaintiff fails “to state a claim upon which relief

can be granted.” FED. R. CIV. P. 12(b)(6). Rule 12(b)(6) must be read in conjunction with

Rule 8(a), which requires “a short and plain statement of the claim showing that the pleader

is entitled to relief.” FED. R. CIV. P. 8(a). Claims may be dismissed under Rule 12(b)(6)

if the complaint does not contain “enough facts to state a claim to relief that is plausible on

its face.” Bel Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Rule 8 “does not require

‘detailed factual allegations,’ but it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.”            Ashcroft   v. Iqbal,    556 U.S.      662, 678

(2009) (citing Twombly, 550 U.S. at 556). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing (citing Twombly, 550 U.S.

at 556). “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Id. (citing Twombly,

550 U.S. at 556).

       A court should generally give a plaintiff at least one chance to amend under Rule

15(a) before dismissing the action with prejudice for factual pleading insufficiency, unless

doing so would be futile. See Pervasive Software, Inc. v. Lexware GmbH & Co. KG, 688

F.3d 214, 232 (5th Cir. 2012) (“[Rule 15(a) ] evinces a bias in favor of granting leave to

amend.”) (quotation omitted).




                                              8
 Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 9 of 28



III.   Analysis

       A.      The Motion to Dismiss for Lack of Subject-Matter Jurisdiction

       In its first motion to dismiss, Sig Sauer unsuccessfully argued that Gordon lacked

standing for his claims because he had not suffered an injury-in-fact. Sig Sauer’s motion

to dismiss was denied because his alleged economic harm based on the drop-fire defect

conferred standing. Gordon, 2019 WL 4572799, at *5–8 (“Gordon’s allegation that the

drop-fire defect has decreased his P320’s resale value, even with the availability of the

Voluntary Upgrade Program, is sufficient to allege economic loss that could be redressed

by a judgment ordering compensation.”). Sig Sauer renews its standing challenge here,

but it now argues that while Gordon does have individual standing to bring claims under

Texas law, he lacks standing to represent unnamed plaintiffs asserting claims under other

states’ laws. (Docket Entry No. 48 at 4–6). Gordon argues that Sig Sauer’s standing

challenges are premature and can be addressed only if Gordon seeks to certify his class

action under Rule 23. (Docket Entry No. 50 at 3–4). While the issue was briefly addressed

in the first motion to dismiss, see Gordon, 2019 WL 4572799, at *8 n.2, the nationwide

trends on the timing of addressing class standing and Fifth Circuit precedent suggests that

this issue should be addressed before class certification.

       There is a split of authority on whether class action standing issues are addressed

before or during the class certification process. Compare In re Buspirone Patent Litig.,

185 F. Supp. 2d 363, 377 (S.D.N.Y. 2002) (“These alleged problems of standing will not

arise unless class certification is granted . . . and the only relevant question about the named

plaintiffs’ standing to represent them will be whether the named plaintiffs meet the ordinary

criteria for class standing.”), with In re Wellbutrin XL Antitrust Litig., 260 F.R.D. 143, 155




                                               9
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 10 of 28



(E.D. Pa. 2009) (allowing a proposed class action to proceed would allow named plaintiffs

to represent the claims of parties whose injuries and modes of redress they would not

share). The debate stems from two Supreme Court decisions on the Article III standing of

global settlement participants, Ortiz v. Fibreboard Corp., 527 U.S. 815, 831 (1999), and

Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 612–13 (1997).

        Amchem involved a nationwide global settlement of current and future asbestos-

related claims.    After extensive negotiations, the parties filed a complaint, answer,

proposed settlement agreement, and joint motion for conditional class certification on the

same day.1 Amchem, 521 U.S. at 601–02. Objectors challenged the district court’s subject-

matter jurisdiction and raised other issues under Rule 23, which the district court rejected.

Id. at 607–08. The Supreme Court declined to address the subject-matter jurisdiction

challenge, explaining that resolution was “logically antecedent” to the Rule 23 class

certification issues that resolved the case. Id. at 612. But the Court pointed out that

interpreting Rule 23 could only happen within Article III’s constraints. Id. at 612–13. The

Supreme Court solidified this rule in Ortiz, explaining that when class certification issues

are “logically antecedent” to Article III concerns, they may be addressed before examining

Article III standing. Ortiz, 527 U.S. at 831.

        The Fifth Circuit has viewed Ortiz and Amchem as a “limited exception” to the

general rule that Article III standing must be addressed first, since standing “determines

the court’s fundamental power . . . to hear the suit.” Rivera v. Wyeth-Ayerst Labs., 283

F.3d 315, 319 & n.6 (5th Cir. 2002). The Fifth Circuit distinguishes between standing

problems for the class representative and the class—“if it is the class representative who


        1
          The Court explained that neither party ever intended to litigate this case. Amchem, 521
U.S. at 601.


                                                10
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 11 of 28



presents the standing problem, then that standing issue must be addressed first prior to

deciding class certification.” Flecha v. Medicredit, Inc., 946 F.3d 762, 769 (5th Cir. 2020)

(emphasis in original); see also Linda S. Mullenix, Standing and Other Dispositive Motions

After Amchem and Ortiz: The Problem of “Logically Antecedent” Inquiries, 2004 Mich.

St. L. Rev. 703, 727–28 (2004) (discussing the Fifth Circuit’s interpretation of Amchem

and Ortiz).

       Gordon seeks to represent four subclasses. In two of these subclasses, he seeks to

represent individuals for state-law warranty claims in states where he does not allege he

resides, purchased a P320, or was injured. (Docket Entry No. 46 at ¶¶ 63–64). Gordon

himself presents the standing problem, not the unnamed class members, because no named

plaintiff has suffered a redressable injury in any state other than Texas. See Flecha, 946

F.3d at 769. To the extent that Gordon seeks to assert claims under the laws of states in

which he neither resides, purchased the weapon, nor suffered any injury, Sig Sauer’s

motion to dismiss for lack of standing is granted. See In re Packaged Ice Antitrust Litig.,

779 F. Supp. 2d 642, 657 (E.D. Mich. 2011) (“[N]amed plaintiffs lack standing to assert

claims under the laws of the states in which they do not reside or in which they suffered no

injury.”); In re Checking Account Overdraft Litig., 694 F. Supp. 2d 1302, 1325 (S.D. Fla.

2010) (“Plaintiffs may only assert a state statutory claim if a named plaintiff resides in that

state.”); In re Wellbutrin XL Antitrust Litig., 260 F.R.D. at 158 (plaintiffs can assert claims

“in which they are located and in which they have members to whom they paid

reimbursements”).

       Gordon also argues that he can represent multi-state classes because Texas law will

apply to the entire class. (Docket Entry No. 50 at 9 (citing In re Hyundai & Kia Fuel Econ.




                                              11
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 12 of 28



Litig., 926 F.3d 539, 561 (9th Cir. 2019) (“[A] court adjudicating a multistate class action

is free to apply the substantive law of a single state to the entire class.”)). But analyzing

whether Texas law applies to the putative subclass members requires a hypothetical

analysis of the unnamed plaintiffs’ standing, making this argument premature until the

class certification stage. See Ortiz, 527 U.S. at 831; Flecha, 946 F.3d at 769.

       Gordon has standing to represent a Texas subclass for his non-fraud claims because

he is a Texas resident and suffered his alleged injury in Texas. Without named plaintiffs

in any jurisdiction other than Texas, however, Gordon’s multi-state warranty claims are

dismissed.

       B.      The Motion to Dismiss for Lack of Personal Jurisdiction

       Sig Sauer also argues that this court lacks specific personal jurisdiction over the

non-Texas-law claims. (See Docket Entry No. 48 at 18). Sig Sauer made this argument in

its first motion to dismiss and this court found that the motion was premature, but could be

raised again at the class-certification stage. Gordon, 2019 WL 4572799, at *8; see also In

re Checking Account Overdraft Litig., 780 F.3d 1031, 1037 (11th Cir. 2015) (“Absent class

certification, there is no justiciable controversy between [a defendant] and the unnamed

putative class members.”). The court denies Sig Sauer’s motion to dismiss for lack of

personal jurisdiction for any remaining non-Texas-law claims. Sig Sauer may renew this

argument if Gordon moves for class certification.

       C.      The Motion to Dismiss for Failure to State a Claim

       Sig Sauer also moved to dismiss Gordon’s claims under Rule 12(b)(6) for failure

to state a claim. Each of Sig Sauer’s arguments is addressed below.




                                             12
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 13 of 28



               1.      Magnuson-Moss Warranty Act Claims

       The Magnuson-Moss Warranty Act provides a cause of action to any consumer

“who is damaged by the failure of a supplier, warrantor, or service contractor to comply

with any obligation [under the Act], or under a written warranty, implied warranty, or

service contract.” 15 U.S.C.§ 2310(d)(1). The Act defines a “written warranty” as:

       any written affirmation of fact or written promise made in connection with
       the sale of a consumer product by a supplier to a buyer which relates to the
       nature of the material or workmanship and affirms or promises that such
       material or workmanship is defect free or will meet a specified level of
       performance over a specified period of time.

15 U.S.C. § 2301(6)(A). A manufacturer’s statement is a written warranty under the Act

if (1) the statement relates to the nature of the material or workmanship, and (2) affirms or

promises defect free performance or guarantees a specified level of performance over a

specified period of time. Id.

       This court previously dismissed Gordon’s written warranty claim under the Act

because Gordon had not alleged that “he read or relied on specific marketing statements

before purchasing his P320, where he read them, or that Sig Sauer made these

representations before his purchase.” Gordon, 2019 WL 44572799, at *10. In his

Second Amended Complaint, Gordon has resolved these issues, alleging that he read on

Sig Sauer’s website that the P320 was “drop safe” and would not “fire unless you want it

to” before deciding to purchase his P320. (Docket Entry No. 46 at ¶ 14). Gordon also

alleges that he understood these safety claims as warranties that the P320 was properly

designed and “drop safe.” (Id. at ¶ 15). The Second Amended Complaint identifies the

statements Gordon claims are written warranties, when he read them, and what he

understood them to mean before he purchased his P320.




                                             13
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 14 of 28



       Instead of focusing on the who, what, and when of Gordon’s amended claim, Sig

Sauer now focuses on the content of its promotional statements, arguing that statements

that the weapon is “drop safe” and will not “fire unless you want it to” are not affirmative

statements of defect free performance.2 (Docket Entry No. 48 at 10). Gordon argues that

these statements by Sig Sauer are affirmative warranties of defect-free performance and

are written warranties under the Act. (Docket Entry No. 50 at 11–12).

       “The word ‘defect’ is not defined within the [Act], nor is there case law explicitly

interpreting the term.” Schechner v. Whirlpool Corp., 237 F. Supp. 3d 601, 615 (E.D.

Mich. 2017) (quoting Larsen v. Trader Joe’s Co., No. C 11–05188 SI, 2012 WL 5458386,

at *3 (N.D. Cal. June 14, 2012). In Trader Joe’s, the court used the dictionary definition

of “defect” as “the fact of being wanting or falling short; a blemish or flaw” in its analysis.

Trader Joe’s, 2012 WL 5458386, at *3. The Schechner plaintiffs updated this definition

to include “a shortcoming, imperfection or lack.” 237 F. Supp. 3d at 615. Courts have

been wary about expanding the definition of “written warranty” and have narrowly

interpreted the term. See, e.g., id. at 615 (“Whirlpool’s advertisement—that the oven

would self-clean in under an hour—makes no affirmative promise of defect-free

performance.”); Forcellati v. Hylands, Inc., No. CV 12–1983–GHK (MRWx), 2015 WL

9685557, at *6 (C.D. Cal. Jan. 12, 2015) (“[G]uaranteeing that [over-the-counter cold

remedies are] effective or fast-acting is not a guarantee that it will not have flaws.”);

Beautiful Home Textiles (USA), Inc. v. Burlington Coat Factory Warehouse Corp., No. 13

Civ. 1725(LGS), 2014 WL 4054240, at *12 (S.D.N.Y. Aug. 15, 2014) (“The words ‘100%

cotton’ and a stated thread count, however, cannot constitute a written warranty under the


       2
           Sig Sauer does not challenge that the statements made relate to the workmanship of its
product.


                                                14
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 15 of 28



MMWA because neither of these labels promises that the sheets are defect-free.”); In re

ConAgra Foods, 908 F. Supp. 2d 1090, 1102 (C.D. Cal. 2012) (“The statement that Wesson

Oil is “100% Natural” is not an assertion that the product is defect free or that it will meet

a specific level of performance over a specified period of time.”); In re Sears, Roebuck &

Co., No. MDL–1703, 05 C 4742, 05 C 2623, 2006 WL 1443737, at *4 (N.D. Ill. May 17,

2006) (the phrase “made in USA” is a “product description that does not inform consumers

that the tools are defect-free”). Given the consistent court rejection of interpreting similar

statements as written warranties, Gordon’s claim fails as well.

       While the statements on the Sig Sauer website are not product descriptions like

claims that a cooking oil is “100% natural” or that a bedspread is “100% cotton,” even

more specific product descriptions are not viewed as written warranties under the Act. In

Forcellati, the plaintiffs brought a class action lawsuit against the manufacturer of several

children’s homeopathic cold remedies.        Forcellati, 2015 WL 9685557, at *1.         The

manufacturer’s labels described the remedies as “fast, safe, and effective.” Id. The

plaintiffs alleged that the remedies were “nothing more than sweetened flavored water with

. . . highly diluted concentrations of the products’ so-called ‘active ingredients.’” Id. The

court dismissed the plaintiffs’ claims, holding that describing a product as effective and

fast-acting does not mean the product is free of flaws or defects. Id. at *6. A similar

written-warranty claim was dismissed in Schechner, even though the plaintiffs alleged that

an oven they bought based on an advertisement that it would self-clean in one hour could

not perform that task. Schechner, 237 F. Supp. 3d at 615–16. The court characterized the

advertisement “as a description of anticipated product performance,” rather than an




                                             15
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 16 of 28



affirmative promise of defect-free performance, finding for the defendant and dismissing

the written-warranty claim. Id.

       Sig Sauer’s claims are closer to descriptions of anticipated product performance

than to affirmations of defect-free performance. Stating that the P320 “will not fire unless

you want it to” does not state that the weapon has no flaws with its firing mechanism. See

id; Forcellati, 2015 WL 9685557, at *6. Similarly, stating that a weapon is “drop safe”

describes a quality of the weapon, without affirmatively stating that the weapon is free of

all defects. See ConAgra Foods, 908 F. Supp. 2d at 1102. The narrow definition of

“written warranty” under the Act does not apply to the Sig Sauer marketing statements

Gordon relied on.

       Even if the statements do not meet the definition of a written warranty under the

Act, Gordon insists that his claim survives because he still has a valid state-law claim for

breach of an express warranty. (Docket Entry No. 50 at 12). None of the cases Gordon

cites apply here. In most of the cases cited, the parties agreed that the plaintiff’s claims

under the Act were inextricably linked to their state-law claims, foreclosing the court’s

need to address the subject in depth. See Clemens v. DaimlerChrystler Corp., 534 F.3d

1017, 1022 n.3 (9th Cir. 2008) (“Clemens alleges a violation of the Act only insofar as

DaimlerChrystler may have breached its warranties under state law.”); Tobin v. Samsung

Elects. Am., Inc., No. 18–12473, 2019 WL 1399557, at *7 (D.N.J. Mar. 27, 2019) (both

parties stated that the plaintiffs’ claims under the Act “stand or fall” on the claimant’s

express and implied warranty claims); Morgan v. Apple Inc., No. 17–cv–05277–RS, 2018

WL 2234537, at *8 (N.D. Cal. 2018) (“Apple contends and plaintiffs do not dispute that

the [Act] claims rise or fall with their state law warranty claims.”). The final case Gordon




                                            16
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 17 of 28



cites dismisses the plaintiff’s Magnuson-Moss Warranty Act claim because the plaintiff

failed to allege any state-law warranty claims. Beck v. FCA US LLC, 273 F. Supp. 3d 735,

762 (E.D. Mich. 2017) (“Beck failed to adequately allege his state warranty claims. Thus,

his [Act] claim fails, too.”).

        If a plaintiff fails to state a claim for breach of an implied warranty under state law,

the claim will also be dismissed under the Act because it defines “implied warranty” as “an

implied warranty arising under State law.” 15 U.S.C. § 2301(7). On the other hand, the

Act defines “written warranty” without tying the term to state law. Id. § 2301(6). The

statute connects implied-warranty claims to state law, while limiting written-warranty

claims to the narrow definition contained within the Act itself. Cf. Viggiano v. Hansen

Nat. Corp., 944 F. Supp. 2d 877, 897–98 (C.D. Cal. 2013) (underscoring the narrow

definition of “written warranty” under the Act).

        Whether or not Gordon’s state-law express-warranty claim survives, his written-

warranty claim under the Act cannot survive because the challenged Sig Sauer marketing

statements are not promises of defect-free performance, but descriptions of product

features that may include some defects.

                2.      The Texas Law Claims

                        i.       The Manifest-Defect Requirement

        In its first motion to dismiss, Sig Sauer argued that Gordon lacked standing to sue,

in part because his P320 had not shown the alleged drop-fire defect. This court concluded

that whether or not his weapon had experienced a drop-fire incident, Gordon had standing

because the alleged decrease in the weapon’s resale value is a redressable injury. Gordon,

2019 WL 4572799, at *7; see also USAA Tex. Lloyds Co. v. Menchaca, 545 S.W.3d 479,




                                              17
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 18 of 28



489 (Tex. 2019) (permitting benefit-of-the-bargain damages under Texas common law);

Cole v. General Motors Corp., 484 F.3d 717, 723 (5th Cir. 2007) (“[I]t is sufficient for

standing purposes that the plaintiffs seek recovery for an economic harm that they alleged

they have suffered.”). Sig Sauer now argues that even if the decrease in resale value confers

standing, the lost value is not compensable because Texas law requires an alleged defect

to “manifest” before a plaintiff can recover damages. (Docket Entry No. 48 at 11 (citing

Everett v. TK–Taito, L.L.C., 178 S.W.3d 844, 853–60 (Tex. App.—Fort Worth 2005, no

pet.)).

          Gordon counters by differentiating between manufacturing defects and design

defects. (See Docket Entry No. 50 at 12–15). He argues that the design defect present in

the P320 manifests in every pistol with the defect. (Id.). Gordon argues that Sig Sauer’s

comparison to Everett is misplaced because the Everett court merely concluded that the

potential for damages was too remote under the facts of that case and specifically allowed

for compensable benefit-of-the-bargain damages on other facts. Id. at 14–15 (citing

Everett, 178 S.W.3d at 858).

          Texas “law is not well developed on the degree to which [a] defect must actually

manifest itself before [a claim] is actionable.” DaimlerChrystler Corp. v. Inman, 252

S.W.3d 299, 304 (Tex. 2008). Before Inman, Texas courts of appeals reached conflicting

results, but most held that plaintiffs could not sue for benefit-of-the-bargain damages so

long as the product had not manifested the alleged defect, especially if it was a consumer

product with a limited useable life. See, e.g., General Motors Corp. v. Garza, 179 S.W.3d

76, 83 (Tex. App.—San Antonio 2005, no pet.) (denying class certification for owners who

never experienced the alleged brake defect because these owners “got what they paid for—




                                             18
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 19 of 28



a vehicle that provided transportation with a brake system that safely stopped the car”);

Everett, 178 S.W.3d at 853–60 (dismissing claims for defective seatbelts when the

plaintiffs had owned the cars for ten years with no manifestation of the alleged defect);

Tracker Marine, L.P. v. Ogle, 108 S.W.3d 349, 362 (Tex. App.—Hous. [14th Dist.] 2003,

no pet.) (a claim for benefit-of-the-bargain damages “looks suspiciously like a claim for

future injury to property, which Texas has rejected”); but see Microsoft Corp. v. Manning,

914 S.W.2d 602, 609 (Tex. App.—Texarkana, writ dism’d) (allowing a claim for

unmanifested data-storage defects in software because software, unlike tires or cars, has an

indefinite useful life).

        Inman itself involved a class action over allegedly defective seatbelt buckles. 252

S.W.3d at 300. According to the plaintiffs’ petition, the car manufacturer had received

only 50 complaints over 10 years, or roughly one complaint for every 200,000 owners or

leasees. Id. at 306. Considering the remoteness of the injury, the Texas Supreme Court

dismissed the claim. Id. While Texas law may not have a definitive answer on whether a

defect must manifest itself in the product for a cognizable claim for benefit-of-the-bargain

damages, the likelihood of the manifestation and the usable life of the alleged defective

product can guide a court’s decision. See id.

        Gordon has alleged that since Sig Sauer developed the P320 in 2014, drop-fire

incidents have accounted for at least four police firearm discharges and injured three

officers. (Docket Entry No. 46 at ¶¶ 38–41). He also cites one private firearm dealer’s

tests, which concluded that three out of every four P320s manifested the defect more than

half the time if dropped at a certain angle. (Id. at ¶ 31). Taking these allegations as true at

this early stage shows that the alleged P320 drop-fire defect has a potentially high




                                              19
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 20 of 28



likelihood of manifestation and that Gordon may have a compensable claim under Texas

law. Cf. Everett, 178 S.W.3d at 858 (focusing on the remoteness of the likely injury in

granting the defendant’s motion to dismiss).

       Pistols, unlike most consumer products, have a long useable life. See Manning,

914 S.W. 2d at 609 (“Even though the defect is not manifest today . . . it may manifest

itself tomorrow.”). Even if the P320 did not have such a long useable life, the P320 has a

documented history of drop-fire defects within three years of its release. See Everett, 178

S.W.3d at 856 (“[B]y performing as they were supposed to for over ten years [the seatbelts]

have lived up to [a] ‘minimum level of quality’”) (quoting TEX. BUS. & COM. CODE

§ 2.314(b)(c)). Texas law rarely allows benefit-of-the-bargain damages for unmanifested

product defects, but considering the potential frequency with which the alleged drop-fire

defect occurs and the useable life of most pistols, Gordon’s claims for compensable

damages under Texas law cannot be dismissed at this stage.

               2.      Benefit-of-the-Bargain Damages as a Compensable Injury

       Sig Sauer now argues that even if Gordon’s claim confers standing, it cannot

support a claim for recovery under Texas law. (Docket Entry No. 48 at 12–13). Sig Sauer

cites two cases analyzing the insufficiency of a diminished-resale-value injury for standing

from two out-of-circuit courts. See In re Toyota Motor Corp., 790 F. Supp. 2d 1152, 1165

n.11 (C.D. Cal 2011); Beyer v. Symantec Corp., No. 18–cv–02006–EMC, 2019 WL

935135 (N.D. Cal. Feb. 26, 2019). But under Fifth Circuit precedent and Texas law,

Gordon’s benefit-of-the-bargain damages are compensable and redressable. See USAA

Tex. Lloyds Co. v. Menchaca, 545 S.W.3d 479, 489 (Tex. 2019); Cole v. General Motors

Corp., 484 F.3d 717, 723 (5th Cir. 2007); Coghlan v. Wellcraft Marine Corp., 240 F.3d




                                            20
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 21 of 28



449, 455 (5th Cir. 2001). Sig Sauer may renew this objection on summary judgment if

Gordon cannot support these general allegations with specific facts based on affidavits or

other evidence. See Lujan v. Defs. Of Wildlife, 504 U.S. 555, 561 (1992).

                         ii.     Fraud by Nondisclosure

        Sig Sauer also renews its argument that it had no duty to disclose testing results

because no confidential or fiduciary relationship exists between Gordon and Sig Sauer.

(Docket Entry No. 48 at 14–15). “A duty to disclose may arise (1) when there is a

confidential relationship; (2) when one voluntarily discloses information, the whole truth

must be disclosed; (3) when one makes a representation, new information must be

disclosed when that new information makes the earlier representation misleading or untrue;

and (4) when one makes a partial disclosure that conveys a false impression.” Spencer &

Assocs., P.C. v. Harper, No. 01–18–00314–CV, 2019 WL 3558996, at *5 (Tex. App.—

Hous. [1st Dist.] Aug. 6, 2019, no pet.). Gordon argues that even without a fiduciary

relationship, Sig Sauer had a duty to disclose drop-free defects it found during internal

testing after it marketed the P320 as “drop safe.” (Docket Entry No. 50 at 19–21).

        Even assuming that Sig Sauer had a duty to disclose, which is unclear based on

controlling precedent, 3 Gordon’s fraud claim fails because he has not pleaded facts



        3   While multiple Texas Courts of Appeals have adopted the modified version of the
Restatement (Second) of Torts § 551(2) outlined above, neither the Fifth Circuit nor the Texas
Supreme Court has explicitly adopted this test. See, e.g., Bombardier Aerospace Corp. v. SPEP
Aircraft Holdings, LLC, 572 S.W.3d 213, 220–222 (Tex. 2019) (recognizing the possibility of a
duty to disclose when one party “voluntarily disclosed some information, creating a duty to disclose
the whole truth”); United Teacher Assocs. Ins. Co. v. Union Labor Life Ins. Co., 414 F.3d 558, 565
(5th Cir. 2005) (“[N]o duty to disclose exists in Texas absent a fiduciary or confidential
relationship.”); Bradford v. Vento, 48 S.W.3d 749, 755–56 (Tex. 2001) (“The Restatement (Second)
of Torts section 551 also recognizes a general duty to disclose facts in a commercial setting . . . .
We have never adopted section 551.”) (alteration in original); see also In re General Motors LLC
Ignition Switch Litig., 257 F. Supp. 3d 372, 453 (S.D.N.Y. 2017) (“In light of the Texas Supreme
Court’s decision in Bradford and the Fifth Circuit’s pronouncement in United Teacher


                                                 21
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 22 of 28



sufficient to show that Sig Sauer knew of the P320’s alleged design defect before Gordon

bought his pistol in 2014.

        “A seller has no duty to disclose facts he does not know.” Prudential Ins. Co. of

Am. v. Jefferson Assocs., Ltd., 896 S.W.2d 156, 162 (Tex. 1995). Gordon’s amended

complaint contains a single conclusory allegation that Sig Sauer has known about the drop-

fire design defect since at least 2014, when it started manufacturing the SIG P320 and

conducted internal testing. (Docket Entry No. 46 at ¶ 9). But Gordon also alleges that Sig

Sauer claimed that the P320 meets and exceeds the safety and testing standards of the

American National Standards Institute/Sporting Arms & Ammunition Institute. (Docket

Entry No. 46 at ¶¶ 58–59). Gordon does not allege when this internal testing allegedly

took place in 2014, or if it occurred after Gordon bought his P320 in September 2014.

Without more specificity about when and where Sig Sauer’s internal testing occurred,

Gordon has not pleaded enough facts to state a claim for fraud by nondisclosure. FED. R.

CIV. P. 9(b). Gordon’s fraud by nondisclosure claim is dismissed, without prejudice and

with leave to amend.

                        iii.    Fraud by Misrepresentation

        Sig Sauer argues that Gordon’s fraud-by-misrepresentation claims fail because the

promotional statements Gordon alleges are misrepresentations of material fact are

“puffing” or “opinion.” (Docket Entry No. 48 at 13–14). Gordon counters that Sig Sauer’s

claim is premature at the motion-to-dismiss stage and the statements made by Sig Sauer go

beyond these levels. (Docket Entry No. 50 at 18–19).




Associations, the Court is inclined to agree with New GM that Plaintiffs’ fraudulent concealment
claims cannot proceed absent fiduciary or confidential relationships.”).


                                              22
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 23 of 28



       The Texas Supreme Court defines “puffery” as “an expression of opinion by a seller

not made as a representation of fact.” Dowling v. NADW Mktg., Inc., 631 S.W.2d 726, 729

(Tex. 1982). Marketing statements become actionable misrepresentations only when the

statements are specific, detailed representations of the product that the buyer relies on in

making his purchase. Helena Chem. Co. v. Wilkins, 47 S.W.3d 486, 503–04 (Tex. 2001)

(statements made by a seed distributor about disease resistance and quality of its sorghum

seed was some evidence of an actionable misrepresentation claim under the Deceptive

Trade Practices Act); Transport Ins. Co. v. Faircloth, 898 S.W.2d 269, 276 (Tex. 1995);

cf. Pizza Hut, Inc. v. Papa John’s Int’l, Inc., 227 F.3d 489, 497 (5th Cir. 2000) (defining

“puffery” under the Lanham Act to be “(1) an exaggerated, blustering, and boasting

statement upon which no reasonable buyer would be justified in relying; or (2) a general

claim of superiority over comparable products that is so vague that it can be understood as

nothing more than a mere expression of opinion”).

       In general, allegations of puffery are addressed when a court addresses the merits

of the misrepresentation claim. See, e.g., Greene v. Toyota Motor Corp., No. 3:11–CV–

207–N, 2014 WL 12575717, at *4 (N.D. Tex. 2014) (addressing puffery defense on

summary judgment); Heard v. Monsanto Co., No. 07–06–0402–CV, 2008 WL 1777989,

at *3–4 (Tex. App.—Amarillo 2008, no pet.) (same); Reynolds v. Murphy 188 S.W.3d 252,

267–72 (Tex. App.—Fort Worth 2006, pet. denied); Chandler v. Gene Messer Ford, Inc.,

81 S.W.3d 493, 499–501 (Tex. App.—Eastland 2002, pet. denied) (same); but see Greater

Hous. Transp. Co. v. Uber Techs., Inc., No. 4:14–0941, 2015 WL 1034254, at *13–14

(S.D. Tex. Mar. 10, 2015) (addressing claims of puffery under the Lanham Act on

defendant’s motion to dismiss). The procedural limitations of a motion to dismiss mean




                                            23
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 24 of 28



that neither party can support or attack the validity of the actual statements made. FED. R.

CIV. P. 12; Brand Coupon Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th

Cir. 2014) (“On a Rule 12(b)(6) motion, a district court generally must limit itself to the

contents of the pleadings, including attachments thereto.’”) (quoting Collins v. Morgan

Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000)).

       Nevertheless, some of Sig Sauer’s marketing materials are sufficiently set out in

the Second Amended Complaint and are too specific to be dismissed as “puffery.”

Statements that the P320 has “an enhanced level of safety not found in most modern service

pistols” or is “drop safe” are too general to “convey any definite implications” about the

weapon itself and cannot support a misrepresentation claim. Authohaus Inc. v. Aguilar,

794 S.W.2d 459, 464 (Tex. App.—Dall. 1990, writ denied) (“Generally, statements that

compare one product to another and claim superiority are not actionable

misrepresentations.”); see also Chandler, 81 S.W.3d at 500 (general statements about a

car’s dual air bags did not give rise to a misrepresentation claim).

       But Sig Sauer also stated that the P320 contained a “striker safety” that prevented

“the striker from releasing unless the trigger is pulled.” (Docket Entry No. 46 at ¶ 5).

These representations about the P320 are specific allegations about the P320’s features that

could support a misrepresentation claim. See Helena Chem., 47 S.W.3d at 503; Greene,

2014 WL 12575717, at *4 (“The alleged misrepresentations related to specific features of

the 2010 Toyota 4Runner are actionable.”). Sig Sauer may renew its argument if these

statements reflect the general capabilities of the P320’s striker safety. But on this record,

Sig Sauer’s motion to dismiss Gordon’s fraud-by-misrepresentation claim is denied.




                                             24
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 25 of 28



        D.      The Motion to Strike Class Definitions

        Sig Sauer moves to strike Gordon’s proposed subclass definitions as overbroad,

lacking commonality, and improper for Texas Deceptive Trade Practices Act claims.

(Docket Entry No. 48 at 6–10). 4 Sig Sauer’s motion to strike Gordon’s remaining

nationwide class is granted because of the highly individualized nature of

unconscionability claims under the Texas Deceptive Trade Practices Act.

        “[A] party seeking class certification under Rule 23(b)(3) must also demonstrate

‘both (1) that questions common to the class members predominate over questions

affecting only individual members, and (2) that class resolution is superior to alternative

methods for adjudication of the controversy.’” Steering Comm. v. Exxon Mobil Corp., 461

F.3d 598, 601 (5th Cir. 2006) (quoting Bell Atl. Corp. v. AT&T Corp., 339 F.3d 294, 301

(5th Cir. 2003)). To satisfy the predominance requirement, “questions of law or fact” must

“predominate over any questions affecting individual members.” Ibe v. Jones, 836 F.3d

516, 529 (5th Cir. 2016) (quoting FED. R. CIV. P. 23(b)(3)). “Determining whether legal

issues common to the class predominate . . . requires that this court inquire how the case

will be tried.” Id.

        Sig Sauer argues that a Texas Deceptive Trade Practices Act claim for

unconscionable conduct requires a court to inquire into what each plaintiff would have

done with the information allegedly withheld by the defendant. (Docket Entry No. 48 at

7–8). Gordon counters that his primary claim under the Deceptive Trade Practices Act is

for false and misleading business practices, which are unconscionability claims that can be



        4
           Because Gordon does not have standing to bring claims in jurisdictions other than Texas,
there is no reason to address Sig Sauer’s contention that the proposed express and implied warranty
subclasses are overbroad and lack commonality.


                                                25
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 26 of 28



decided collectively. (Docket Entry No. 50 at 6–8). Gordon more generally argues that

the Deceptive Trade Practices act should be liberally construed. 5 (Id.).                Gordon’s

individual Texas Deceptive Trade Practices Act claim may be based on Sig Sauer’s alleged

false and misleading statements, but any class based on that claim was already stricken in

Sig Sauer’s first motion to dismiss. Gordon, 2019 WL 4572799, at *21. Gordon’s

nationwide class for unconscionable conduct under the Texas Deceptive Trade Practices

Act cannot meet the predominance requirement under Rule 23.

        The Texas Deceptive Trade Practices Act allows consumers to maintain a cause of

action when another person uses “any unconscionable action or course” to cause economic

damages. TEX BUS. & COM. CODE § 17.50(a)(3). The Texas Deceptive Trade Practices

Act defines an “unconscionable action” as “an act or practice, which, to a consumer’s

detriment, takes advantage of the lack of knowledge, ability, experience, or capacity of the

consumer to a grossly unfair degree.” Id. at § 17.45(5). To allege an unconscionable

action, a complaint must allege facts showing “that the defendant took advantage of her

lack of knowledge and ‘that the resulting unfairness was glaringly noticeable, flagrant,

complete and unmitigated.’” Yates Bros. Motor Co. v. Watson, 548 S.W.3d 662, 671 (Tex.

App.—Texarkana 2018, no pet.) (quoting Bradford v. Vento, 48 S.W.3d 749, 760 (Tex.

2001)). “Because the unconscionable-act-or-course-of-action element of a [Deceptive

Trade Practices Act] section 17.50 unconscionability claim requires proof of each



        5  Gordon also argues that striking proposed definitions is premature before Gordon moves
to certify his subclasses. (Docket Entry No. 50 at 4). Many cases may require some discovery to
determine whether class certification is proper. See Stewart v. Winter, 669 F.2d 328, 331 (5th Cir.
1982); Clements v. Trans Union, LLC, No. 3:17–CV–00237, 2018 WL 4519196, at *6 (S.D. Tex.
Aug. 29, 2018); Lang v. DirecTV, Inc., 735 F. Supp. 2d 421, 439 (E.D. La. 2010). But if the
proposed subclass is improper on its face it may be stricken at the motion to dismiss stage. Gordon,
2019 WL 4572799, at *20.


                                                26
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 27 of 28



consumer’s knowledge, ability, experience, or capacity, courts generally refuse to certify

[Deceptive Trade Practices Act] unconscionability claims for class treatment.” Lon Smith

& Assocs., Inc. v. Key, 527 S.W.3d 604, 624 (Tex. App.—Fort Worth 2017, pet. denied);

see also McPeters v. LexisNexis, 11 F. Supp. 3d 789, 803–04 (S.D. Tex. 2014) (“It is not

surprising, then, given the . . . importance to an unconscionability claim of plaintiff-specific

details, that courts frequently deny certification of unconscionability class actions.”); Peter

G. Milne, P.C. v. Ryan, 477 S.W.3d 888, 913–14 (Tex. App.—Texarkana 2015, no pet.)

(denying class certification because “determining whether [defendant’s] actions were

unconscionable requires evaluation of each member’s individual circumstances”); Tex. S.

Rentals, Inc. v. Gomez, 267 S.W.3d 228, 244 (Tex. App.—Corpus Christi 2008, no pet.)

(“Texas courts have consistently held that unconscionability claims involve highly

individualized inquiries that are not appropriate for resolution by a class action.”); Wall v.

Parkway Chevrolet, Inc., 176 S.W.3d 98, 105–06 (Tex. App.—Hous. [1st Dist.] 2004, no

pet.) (“[Defendants] argue that individualized inquiries are required to answer questions of

causation of damages and of the amount of damages, if any, suffered by each buyer. We

agree.”); cf. Venture Cotton Coop. v. Freeman, 435 S.W.3d 222, 228 (Tex. 2014)

(acknowledging that unconscionability under the UCC “involves a highly fact-specific

inquiry into the circumstances of the bargain”).

        Depending on each individual plaintiff’s knowledge, needs, or relative experience

with firearms, the withheld information about an alleged drop-fire defect may not rise to

the level of unconscionability. See Peltier Enters., Inc. v. Hilton, 51 S.W.3d 616, 624 (Tex.

App.—Tyler 2000, no pet.) (acknowledging that a plaintiff with knowledge about the

indirect car lending industry would not be able to show defendant acted unconscionably).




                                              27
Case 4:19-cv-00585 Document 54 Filed on 04/20/20 in TXSD Page 28 of 28



Even without these individualized inquiries, Gordon would still have to allege facts proving

that each individual plaintiff relied on Sig Sauer’s safety marketing material before

purchasing his or her P320. The need to allege and prove these individualized facts makes

Gordon’s unconscionability claim unsuited for class treatment.          Gordon, 2019 WL

4572799, at *21. Gordon may bring an individual Texas Deceptive Trade Practices Act

claim based on Sig Sauer’s alleged unconscionable conduct, but Sig Sauer’s motion to

strike his nationwide class based on the Texas Deceptive Trade Practices Act is granted.

IV.       Conclusion

          Sig Sauer’s motion to dismiss is granted in part and denied in part. (Docket Entry

No. 48). Gordon’s claims based on state-law warranty claims outside of Texas are

dismissed for lack of subject-matter jurisdiction. Sig Sauer’s motion to dismiss for lack of

personal jurisdiction is denied as premature. Sig Sauer’s motions to dismiss Gordon’s

Magnuson-Moss Warranty Act claim is also granted with prejudice and its motion to

dismiss Gordon’s fraud-by-nondisclosure claim is granted without prejudice and with leave

to amend. Gordon must amend his complaint no later than May 11, 2020. Finally, Sig

Sauer’s motion to strike Gordon’s nationwide class based on unconscionability under the

Texas Deceptive Trade Practices Act claims is granted. Sig Sauer’s remaining motions are

denied.

          SIGNED on April 20, 2020, at Houston, Texas.



                                                       _______________________________________
                                                                Lee H. Rosenthal
                                                      Chief United States District Judge




                                              28
